5 F.3d 266
J. Morris ANDERSON, Plaintiff-Appellant,v.STEERS, SULLIVAN, McNAMAR & ROGERS and Ruth E. Meyer,Defendants-Appellees.
No. 92-3743.
United States Court of Appeals,Seventh Circuit.
Sept. 17, 1993.

Appeal from the United States District Court for the Southern District of Indiana, Indianapolis Division, No. 90 C 1531;  John D. Tinder, Judge.
POSNER, Circuit Judge.


1
This matter comes before the court for its consideration of the "APPELLANT'S PETITION FOR A REHEARING ON THE COURT'S ORDER OF AUGUST 13TH, 1993 IMPOSING SANCTIONS AND DOUBLE COSTS" filed herein on 8/23/93, by the pro se appellant.  On consideration thereof,


2
IT IS ORDERED that "APPELLANT'S PETITION FOR A REHEARING ON THE COURT'S ORDER OF AUGUST 13TH, 1993 IMPOSING SANCTIONS AND DOUBLE COSTS ON APPELLANT" is DENIED.